Citation Nr: 1343030	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  02-11 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUE

Whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits. 



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found the Veteran to be incompetent to handle disbursement of VA funds, effective from October 2, 2009.  

The Board notes that the Veteran also has an appeal pending related to a request to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, however, that issue will be addressed in a separate decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA records show that in March 2009, the Veteran was committed as an inpatient at a VA domiciliary.  On March 16, 2009, it was noted that the Veteran continued to have delusions and hallucinations, had poor insight into his illness, and was not able to understand situations or act appropriately.  In a letter dated March 17, 2009, a VA psychiatric social worker requested that a payee be assigned to the Veteran for his "aid and attendance and VA pension".  The social worker indicated that during the Veteran's last two admissions, he came in stating he had no money and had to wait until his next check came, and noted that the Veteran owed the water department money, which he could not pay, and his water had been shut off.  Thereafter, on March 26, 2009, a VA physician stated that the Veteran had poor capacity for taking care of his finances and that he definitely needed a payee to function in an appropriate/social way and for his safety.  

By letter and rating decision dated in July 2009, the RO advised the Veteran of the proposed finding of incompetency, as well as his right to request a hearing on the matter.  In July 2009, the Veteran indicated he disagreed with the proposal of incompetency, did not want a payee, and wanted a hearing on this matter.  In September 2009, the Veteran's representative advised that he was not able to participate in the scheduled hearing, and requested that a decision be made without a hearing.  Thereafter, the Veteran has continued to assert that he does not need a payee and that he is able to handle his own finances.  

Review of VA treatment records dated from 2009 through April 2012 show that the Veteran has continued to receive VA treatment for his schizophrenia and has remained medication compliant, but has also been found to show limited insight and judgment on objective examination.  The Veteran has also continued to assert he does not need or want a payee.  

In June 2012, a VA field examiner conducted a phone interview with the Veteran and issued a Report of Field Examination.  Therein, the Veteran's diagnosis was listed as paranoid schizophrenia.  The field examiner noted that the Veteran comprehended his income amounts and sources, but did not understand his expenses.  The field examiner indicated that the Veteran had no capacity to manage his funds considering past history, did not comprehend his expenses, and had recently burned his home down by lighting a fire in the home.  The field examiner concluded that fiduciary services were still warranted.

For VA purposes, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.  38 U.S.C.A. § 3 .353(a).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R.; 38 C.F.R. §§ 3.102, 3.353(d). 

Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id.  

A review of the evidence of record reveals that the Veteran has not been afforded a VA examination in this matter, and that a medical authorities have not recently (at least since March 2009) made a definite expression as to the Veteran's competency.  38 C.F.R. § 3.353(c).  Moreover, although a VA field examiner recommended that the Veteran continue to have fiduciary services and recent VA treatment records have shown that he has limited insight and judgment, the Veteran has continued to assert that he does not need a payee and recent VA treatment records have also shown he has remained medication compliant.  Therefore, the Board believes that a current VA examination should be conducted for the purpose of ascertaining whether the appellant is now capable of managing his own funds.  Any medical opinion offered should be based upon consideration of the appellant's complete documented history through review of the claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA medical examination to ascertain the current nature and severity of his psychiatric disability.  (Please note that a VA examination has also been requested (regarding an appeal being addressed in a separate decision) to assess the current severity of the Veteran's psychiatric disorder, and that coordination of these examinations should occur to the extent possible.)  The claims folder, including a copy of this remand, must be made available to the examiner for review, and such review should be noted in the examination report.  All necessary studies and tests should be conducted.  The examiner should state whether the Veteran has the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.  The examiner should provide complete rationale for all conclusions reached.  If the examiner cannot provide the requested opinion without resorting to speculation, the examiner should state why that is the case.  

2. Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

